Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 1 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 2 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 3 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 4 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 5 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 6 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 7 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 8 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                          Document     Page 9 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                         Document     Page 10 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                         Document     Page 11 of 12
Case 19-24097   Doc 1   Filed 06/05/19 Entered 06/05/19 08:44:06   Desc Main
                         Document     Page 12 of 12
